Title: To George Washington from David Lenox, 3 June 1796
From: Lenox, David
To: Washington, George


        
          Sir
          Philada 3d June 1796
        
        I have till now deferred making application to you on behalf of a Man to whom I conceive myself indebted for life, from the consideration that it might be improper while the fate of others were undetermined, as well as the consideration of troubling you during the Session of Congress.
        The Person Sir who is the object of my addressing you, is a certain Benjamin Parkinson who was concerned in the late Insurrection in the Western Counties of Pennsylvania, this Man at the evident risque of his life, threw himself between me and a Banditti when they had presented their Riffles at only a few yards distance and would inevitably have destroyed me but for his interference, if proof of the circumstance should be wanting I refer to Colonel Presley Nevill who was with me at the time, as well as evidence produced on the trials of the Insurgents in the possession of the District Attorney. Circumstanced as I am Sir I need only appeal to your own breast where I am confident I should stand convicted were I to omit doing every thing in my power to obtain this mans pardon. I therefore now step forward to solicit it, I solicit it Sir as (at the time) holding an Office under Government, and I humbly solicit it from the motive of gratitude to the Man, firmly believing that he is convinced of his error & will in future conduct himself as a good Citizen. I beg leave only to add that my request is unsolicited by any person whatever, and I fond[l]y hope I shall not be disappointed in obtaining this act of justice to myself. With the greatest respect I am Sir Your Most Obedt Servt
        
          D. Lenox
        
      